UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A AMENDMENT No. 1 to x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 333-148493 NEXT FUEL, INC. (Exact name of registrant as specified in it's charter) NEVADA (State or other jurisdiction of incorporation or organization) (IRS Employee Identification No.) 821 Frank Street, Sheridan, WY 82801 (Address of Principal Executive Offices) (307) 674-2145 (Registrant's Telephone number, including area code) 210 Walford Way Cary, North Carolina 27519 (Former name or former address if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer”and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes oNox State the number of shares issued and outstanding of each of the issuer’s classes of common equity, as of August 15, 2011 was: 9,547,500 EXPLANATORY NOTE The purpose of this Amendment No. 1 to Form 10-Q/A is to amend Item 4T of Part I of our Quarterly Report on Form10-Q for the quarter ended June 30, 2010 of Next Fuel, Inc. (the “Company”) filed with the Securities and Exchange Commission (the “SEC”) on August 23, 2010. In addition, as required by Rule 12b-15 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), new certifications by the Company’s principal executive officer and principal financial officer required by Rule13a-14(a) of the Exchange Act are filed as exhibits to this Form10-Q/A under Item6 of Part II hereof. For purposes of this Amendment No. 1 to Form 10-Q/A, and in accordance with Rule 12b-15 under the Exchange Act, Item4A of Part I, has been amended and restated in its entirety. Except as stated herein, no other revisions are being made to the Company’s Quarterly Report on Form10-Q for the period ended June 30, 2010. This Amendment No. 1 on Form10-Q/A should be read in conjunction with the Company’s filings with the SEC subsequent to the filing of the Form10-Q for the period ended June 30, 2010. PART I - FINANCIAL INFORMATION Item 4T. Controls and Procedures (a)Evaluation of disclosure controls and procedures. At the conclusion of the period ended June 30, 2010 we carried out an evaluation, under the supervision and with the participation of our management, including our Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures (as such term is defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934 (the “Exchange Act”)). As described in Amendment No. 1 to our Quarterly Report on Form 10-Q/A for the quarter ending December 31, 2009, our Chief Executive Officer and Chief Financial Officer determined that human error resulted in the omission of a required disclosure from our Annual Report on Form 10-K for the year ended September, 30, 2009.As of June 30, 2010, the weakness in our disclosure controls and procedures that led to that error had not been addressed.Accordingly, our Chief Executive Officer and Chief Financial Officer have concluded that as of end of the period covered by this report for the quarter ended June 30, 2010, our disclosure controls and procedures were not effective to ensure that information required to be disclosed by us in the reports we file or submit under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in the Securities Commission’s rules. (b)Changes in internal control over financial reporting. During the period covered by this report, there was no change in our internal control over financial reporting (as such term is defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) that has materially affected, or is reasonably likely to materially affect our internal control over financial reporting. PART II - OTHER INFORMATION Item 6. Exhibits Exhibit Number Description Rule 13a-14(a)/15d-14(a) Certification by Chief Executive Officer Rule 13a-14(a)/15d-14(a) Certification by Chief Financial Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. NEXT FUEL, INC. Date:August 18, 2011 By: /s/ Robert H. Craig Robert H. Craig Chief Executive Officer Date:August 18, 2011 /s/ Robin Kindle Robin Kindle Chief Financial Officer Exhibit Index Exhibit Number Description Rule 13a-14(a)/15d-14(a) Certification by Chief Executive Officer Rule 13a-14(a)/15d-14(a) Certification by Chief Financial Officer
